Case 0:18-cv-62487-BB Document 17 Entered on FLSD Docket 08/02/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-62487-BLOOM/Reid

 LAWRENCE JOHNSON,

        Petitioner,

 v.

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,

        Respondent.
                                         /

                   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT

        THIS CAUSE is before the Court upon the Report of Magistrate Judge. ECF No. [16]

 (“Report”). On July 10, 2020, the Honorable Lisette M. Reid issued the Report recommending

 that Petitioner, Lawrence Johnson’s Petition Under 28 U.S.C. [Section] 2254 for Writ of Habeas

 Corpus, ECF No. [1] (“Petition”), be denied. See ECF No. [16] 31. The Report further advised

 that any objections to the Report were due within fourteen days of receipt of the Report. See id.

 To date, Petitioner has not filed any objections, nor has he sought any additional time within

 which to do so.

        This Court has conducted a de novo review of Judge Reid’s Report and the record in this

 case and is otherwise fully advised. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir.

 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds Judge Reid’s Report to be

 well reasoned and correct. The Court therefore agrees with the analysis in the Report and

 concludes that the Petition should be denied. The Court further agrees that an evidentiary hearing

 is not necessary in this case because Petitioner has failed to demonstrate the existence of any

 factual disputes that would require an evidentiary hearing. Finally, the Court concludes that the
Case 0:18-cv-62487-BB Document 17 Entered on FLSD Docket 08/02/2020 Page 2 of 2
                                                            Case No. 18-cv-62847-BLOOM/Reid


 recommendation in the Report that Petitioner is not entitled to a certificate of appealability is

 correct.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Judge Reid’s Report, ECF No. [16], is ADOPTED.

              2. The Petition, ECF No. [1], is DENIED. No Certificate of Appealability shall

                 issue.

              3. To the extent not otherwise disposed of, any scheduled hearings are

                 CANCELED, all pending motions are DENIED AS MOOT, and all deadlines

                 are TERMINATED.

              4. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 31, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 The Honorable Lisette Reid

 Counsel of Record

 Lawrence Johnson
 B08866
 Desoto Annex
 Inmate Mail/Parcels
 13617 SE Highway 70
 Arcadia, FL 34266
 Pro Se




                                                 2
